Citation Nr: 1624741	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-13 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer, and, if so, whether the Veteran is entitled to service connection for prostate cancer.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active Navy service from December 1965 to October 1969 and from June 1973 to March 1975; the Veteran also apparently had unverified reserve service between his two periods of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran, together with his spouse, testified at a personal hearing before the RO in April 2011.  The Veteran testified before the Board in March 2016 via a Videoconference Hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of each hearing on appeal is associated with the Veteran's electronic records.  The Veteran's claim file is wholly electronic.

The reopened claim of entitlement to service connection for prostate cancer, and the claims for service connection for hearing loss, tinnitus, depression/anxiety, and the claim for TDIU, are addressed in the REMAND below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A rating decision issued in February 2009 denied entitlement to service connection for prostate cancer, and, in the absence of a notice of disagreement or appeal, that determination became final one year later.

2.  The Veteran's testimony at his March 2016 Videoconference hearing is new and material evidence to warrant reopening of the Veteran's claim that he is entitled to a presumption of exposure to herbicides.


CONCLUSION OF LAW

The previously-denied claim for service connection for prostate cancer is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran sought service connection for prostate cancer in October 2007.  He stated that he was stationed in Vietnam and was exposed to herbicides.  The Veteran was assigned to the USS Bordelon, which operated off the coast of Vietnam.  The USS Bordelon is not listed among the ships known to have operated in costal waterways or to have docked in an inland harbor in Vietnam.  The Veteran was not presumed to have been exposed to Agent Orange.  The Veteran's claim for service connection for prostate cancer was denied by a rating decision issued in February 2009.  

The Veteran did not disagree with the February 2009 rating decision which denied service connection for prostate cancer within the year following the decision, and the decision became final.  In October 2013, the Veteran requested to reopen the claim.  

VA may reopen a claim that has been previously denied if, but only if, new and material evidence is presented or secured with respect to that claim, pursuant to 38 U.S.C.A. § 5108.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

There is a low threshold for the evidence required to reopen a claim.  The definition of new and material evidence is consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In this case, during his hearing before the Board, the Veteran testified that, although the USS Bordelon did not dock in Vietnam, he and several other individuals rescued a landing craft that had experience a gyroscope failure.  The Veteran testified that he and other sailors remained on the rescued boat and escorted it up to the demilitarized zone (DMZ).  The Veteran was awarded a Meritorious Unit Commendation Ribbon, so evidence regarding the actions that led to the award could reveal whether the Veteran personally entered the waters of the shoreline of Vietnam, as he believes.  Such evidence may be material to the claim at issue.  

The Veteran's testimony must be presumed credible for purposes of determining whether new and material evidence has been received to reopen the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  This evidence, presumed credible as required under Justus, meets the low threshold set for new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim may be reopened. 

When a claim is reopened, if development is complete, the Board addresses the claim on the merits.  Here, however, the evidence is not complete.  In particular, VA has not obtained a copy of the Veteran's commendation to determine whether those actions place the Veteran within the criteria for application of the presumption of exposure to herbicides.  The reopened claim must be Remanded for further development.  


ORDER

The request to reopen the claim of entitlement to service connection for prostate cancer is granted, and the claim is reopened, the appeal is granted to this extent only.


REMAND

The Veteran testified as to his belief that the actions for which he received a Meritorious Unit Commendation Ribbon also exposed him to herbicides and should qualify him for a presumption of exposure to herbicides.  The Veteran's receipt of the award is reflected in the official records associated with the claims file, but no document describing the circumstances of the Veteran's receipt of the award is associated with the record.  The Veteran contends that the actions which led to that award qualify him for a presumption of exposure to Agent Orange.  Factual development is required. 

If no document describing the basis for the award to the Veteran is located, then the deck log or similar documentation of crew actions should be sought.  Gray v. McDonald, 27 Vet. App. 313 (2015)(a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways).  

The veteran should be afforded an opportunity to provide medical evidence or opinion linking his current prostate cancer to his service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007)(the presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection).

The Veteran's claim for service connection for hearing loss disability was denied on the basis that no hearing loss was shown during service.  The RO determined that the findings in service "do not represent hearing loss for VA purposes."  See February 2014 rating decision.  

The Board notes that a service entrance audiometric examination was conducted in December 1965, for purposes of the Veteran's entrance into his first period of service.  June 1974 audiometric examination, conducted during the Veteran's second period of service, is also of record.  

The Board further notes that audiology testing standards were set by the American Standards Association (ASA) until November 1, 1967.  After that date, audiometric testing was conducted using ISO (International Standards Organization) or ANSI (American National Standards Institute) measurements.  Current VA regulations which define hearing loss for VA purposes are based on decibel (dB) measurement recorded in ISO or ANSI units.  38 C.F.R. § 3.385.  VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 db to 1000, 2000, and 3000 Hz, and 5 db at 4000 Hz.  

The RO did not address whether the December 1965 audiometric examination was conducted under the standards in effect prior to 1967.  The Board is unable to locate medical evidence or other notation reflecting conversion of the 1965 and 1974 audiometric results to the same standard, or explanation as to why such conversion was not required.  Without such consideration, the Board is unable to confirm that the Veteran's audiometric testing results disclose no hearing loss or significant threshold shift during service.  The claim for service connection for hearing loss must be remanded for further medical review and opinion.  When medical opinion related to the claim for service connection for hearing loss is obtained, medical opinion and evidence as necessary to adjudicate the claim of entitlement to service connection for tinnitus should also be obtained.  It is to be noted that "hearing loss for VA disability purposes" need not be shown in service, only that there is a suggestion of hearing loss or hearing change in service that would be consistent with or demonstrate the onset of more significant defective hearing post-service.

The Veteran's claim for TDIU should be deferred until his claims for service connection have been adjudicated.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's personnel file from the National Personnel Records Center.  If the Veteran's personnel record does not include a description of the circumstances underlying the award to him of a Meritorious Unit Commendation Ribbon while assigned to the USS Bordelon, the ship's history should be requested.  If the ship history does not reflect the circumstances of an award of a Meritorious Unit Commendation to crew members during the relevant time period (while the Veteran was stationed on the USS Bordelon from December 1967 to December 1968), deck logs for the period should be requested, in increments as necessary.  

2.  The Veteran should be advised of the types of evidence that might substantiate a claim for service connection for prostate cancer if the presumption of exposure to herbicides is not applicable.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 

3.  Obtain the Veteran's most recent VA outpatient treatment records, and associate these with the claims file, or other appropriate electronic records repository.

4.  Request review by an appropriate clinician of the Veteran's audiometric examinations during service.  The clinician should determine whether the 1965 audiometric report should be converted from ASA units to ISO.  
     If so, the clinician should be asked to determine whether, with consideration of the converted results, a hearing loss or a significant threshold shift is, at least as likely as not, shown by the audiometric testing during the Veteran's service.  
     Then, the clinician should be asked to provide an opinion as to whether it is at least as likely as not (meaning a likelihood of at least 50%) that a current hearing loss disability or current tinnitus is related to the Veteran's active duty service.  A complete rationale should be provided for the opinions set forth.  

5.  The AOJ must determine whether a presumption of service connection is applicable to the Veteran's claim for service connection for prostate cancer based on exposure to herbicides (Agent Orange). 

6.  If no presumption of service connection for prostate cancer is applicable, forward the Veteran's claims file to a VA examiner qualified to render an opinion regarding the etiology of genitourinary diseases.  The examination report should indicate that Virtual VA and VBMS records have been reviewed.  The examiner should respond to the following:
     
Is it at least as likely as not (meaning a likelihood of at least 50%) that the Veteran's current prostate cancer is etiologically related to any event or occurrence during service?  

The reviewer should provide a rationale for each opinion set forth. 
     
7.  Then, schedule the Veteran for any VA examination(s) necessary to determine the effects of service-connected disabilities on the veteran's employability.  The claims folder must be made available for the examiner to review.  The examiner(s) is/are requested to provide findings concerning occupational impairment due to each service-connected disability, to include the impact that each service-connected disability has individually or in combination with the other service-connected disabilities.  Each examiner must identify the types of employment tasks impaired by the service-connected disability(ies) for which the examination is requested.  In particular, the examiner who provides an opinion as to the employment tasks impaired by service-connected GI disability and residuals thereof must address whether impairment of employment tasks varied during fluctuations in the Veteran's symptoms, describe the impact of changes in symptoms during this lengthy appeal period, and identify periods of increased or decreased symptoms.   

8.  Readjudicate the issues on appeal.  If a benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


